Citation Nr: 1206123	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-04 341A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to August 1973.  The Veteran died in December 1988 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her substantive appeal received in February 2010, the appellant expressed a desire for a videoconference hearing at the RO before a Veterans Law Judge.  The appellant was scheduled for such a hearing in September 2011, but failed to attend because she was not informed of this hearing as asserted by the appellant's representative in a statement received on the day of the schedule hearing.  It was requested in this same statement that the appellant be rescheduled for another hearing.   

The Board determined in December 2011 that good cause had been shown for the appellant's failure to appear at the hearing and for failing to provide a timely request for a new hearing date under 38 C.F.R. § 20.704.  In a statement received from the appellant in December 2011, she declined a scheduled videoconference hearing and stated that she would instead prefer to have a hearing at the RO in the future before a Veterans Law Judge visiting the RO.  As such hearings are scheduled by the RO, the Board is remanding the case for that purpose in order to satisfy procedural due process.  See 38 C.F.R. § 20.704(a).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing, pursuant to her request for such a hearing received in December 2011, at the earliest available opportunity.  The RO should notify the appellant and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) and should associate a copy of such notice with the claims file. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

